Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendments filed on August 23, 2022 has been entered. Claims 1-26 are pending in the application. 
The applicant claims that Trapp and Huang both fail to disclose “when a verification capability of an alternative verification model is better than the verification capability of a primary verification model, replacing the primary verification model executing on at least one respective user device with the alternative verification model and discontinuing the primary verification model”. As discussed in the interview, the examiner agrees with this assertion. The applicant claims that Huang fails to disclose “generating a performance score for the verification model based on a number of the verification results identified in the set of verification results that include the false reject metric and a number of the verification results identified in the set of verification results that include the false accept metric”. As discussed in the interview, the examiner agrees with this assertion.
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-26 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp (U.S. Publication No. 20210090578) in view of Li (U.S. Publication No. 20210124881).
Regarding claim 1, Trapp discloses a method ([0021] - Systems and methods for account association with devices are disclosed) comprising:
receiving, at data processing hardware, a first set of verification results, each verification result in the first set of verification results indicating whether a primary 5verification model executing on a respective user device verified an identity of a respective user as one of one or more registered users of the respective user device during a respective interaction between the respective user and the respective user device ([0061] - the ASR component 140 may not output user recognition data until enough user recognition feature vector data is accumulated and processed to verify a user above a threshold confidence value);
receiving, at the data processing hardware, a second set of verification results, each verification result in the second set of verification results indicating whether an 10alternative verification model executing on a respective user device verified an identity of a respective user as one of one or more registered users of the respective user device during an interaction between the respective user and the respective user device ([0054] - Alternatively , the ASR component 140 may access all (or some other subset of) the audio data and/or feature vectors available to the ASR component 140. [0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.));
identifying, by the data processing hardware, each verification result in the first and second sets of verification results that includes a performance metric indicating that 15the respective one of the primary verification model or the alternative verification model was one of able or unable to verify the identity of the respective user as the one of the one or more registered users during the respective interaction between the respective user and the respective user device ([0056] - The ASR component 140 may include a scoring component that determines respective scores indicating whether the user input (represented by the user recognition feature vector) was spoken by one or more particular users (represented by the reference feature vector (s)). The ASR component 140 may also include a confidence component that determines an overall accuracy of user recognition processing (such as those of the scoring component) and/or an individual confidence value with respect to each user potentially identified by the scoring component);
determining, by the data processing hardware, a first performance score of the 20primary verification model based on a number of the verification results identified in the first set of verification results that include the performance metric ([0058] - The confidence component may operate using a number of different machine learning models/techniques such as GMM, neural networks, etc. For example, the confidence component may be a classifier configured to map a score output by the scoring component to a confidence value);
determining, by the data processing hardware, a second performance score of the alternative verification model based on a number of the verification results identified in the second set of verification results that include the performance metric ([0058] - The confidence component may operate using a number of different machine learning models/techniques such as GMM, neural networks, etc. For example, the confidence component may be a classifier configured to map a score output by the scoring component to a confidence value);
determining, by the data processing hardware, whether a verification capability of the alternative verification model is better than a verification capability of the primary verification model based on the first performance score and the second performance score ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller).
However, Trapp does not disclose when the verification capability of the alternative verification model is better than 30the verification capability of the primary verification model, replacing, by the data 35Attorney Docket No: 231441-472485processing hardware, the primary verification model executing on at least one respective user device with the alternative verification model and discontinuing execution of the primary verification model on the at least one respective user device.
Li does teach when the verification capability of the alternative verification model is better than 30the verification capability of the primary verification model, replacing, by the data 35Attorney Docket No: 231441-472485processing hardware, the primary verification model executing on at least one respective user device with the alternative verification model and discontinuing execution of the primary verification model on the at least one respective user device ([0051] - Among the multiple candidate student models obtained through different training paths, a candidate student model is selected as the target student model . The target student model can meet the requirements of the terminal device for the complexity of the model and also the requirements for the quality of the neural network model…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp to incorporate the teachings of Li in order to implement when the verification capability of the alternative verification model is better than 30the verification capability of the primary verification model, replacing, by the data 35Attorney Docket No: 231441-472485processing hardware, the primary verification model executing on at least one respective user device with the alternative verification model and discontinuing execution of the primary verification model on the at least one respective user device. Doing so allows for a neural network model which is more simplified and of higher quality to be obtained (Li [0052]).
Regarding claim 2, Trapp in view of Li teaches all of the limitations as in claim 1, above.
Trapp discloses the method, further comprising:
receiving, at the data processing hardware, a third set of verification results, each verification result in the third set of verification results indicating whether a control verification model executing on a respective user device verified an identity of a respective user as one of one or more registered users of the respective user device during a respective interaction between the respective user and the respective user device ([0054] - Alternatively, the ASR component 140 may access all (or some other subset of) the audio data and/or feature vectors available to the ASR component 140. [0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.));
identifying, by the data processing hardware, each verification result in the third set of verification results that include the performance metric indicating that the control verification model was the one of able or unable to verify the identity of the respective user during the respective interaction between the respective user and the respective user device ([0056] - The ASR component 140 may include a scoring component that determines respective scores indicating whether the user input (represented by the user recognition feature vector) was spoken by one or more particular users (represented by the reference feature vector (s)). The ASR component 140 may also include a confidence component that determines an overall accuracy of user recognition processing (such as those of the scoring component) and/or an individual confidence value with respect to each user potentially identified by the scoring component);
determining, by the data processing hardware, a third performance score of the control verification model based on a number of the verification results identified in the third set of verification results that include the performance metric ([0058] - The confidence component may operate using a number of different machine learning models/techniques such as GMM, neural networks, etc. For example, the confidence component may be a classifier configured to map a score output by the scoring component to a confidence value);
and determining, by the data processing hardware, whether the verification capability of the alternative verification model is better than the verification capability of the control 20verification model based on the second performance score and the third performance score ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller),
wherein replacing the primary verification model executing on each respective user device with the alternative verification model comprises replacing the primary verification model executing on each respective user device with the alternative 25verification model when the verification capability of the alternative verification model is better than the verification capabilities of both the primary verification model and the control verification model ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller).
Regarding claim 3, Trapp in view of Li teaches all of the limitations as in claim 1, above.
Trapp discloses the method, further comprising: 
initially assigning, by the data processing hardware, the primary verification model to execute on a first plurality of user devices and the alternative verification model to execute on a second plurality of user devices ([0056] - The output from the scoring component may include a different confidence value for each received feature vector. For example, the output may include a first confidence value for a first feature vector (representing a first anonymous or explicit voice profile), a second confidence value for a second feature vector (representing a second anonymous or explicit voice profile), etc.),
wherein replacing the primary verification model executing on at least one 5respective user device comprises reassigning the alternative verification model to execute on at least one respective user device in the first plurality of user devices in place of the primary verification model ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller).
Regarding claim 4, Trapp in view of Li teaches all of the limitations as in claim 3, above.
Trapp discloses the method, wherein the first plurality of user devices is greater than 10the second plurality of user devices ([0021] - a first user profile that may be associated with one or more electronic devices… A second user profile may also be associated with one or more other electronic devices).
Regarding claim 5, Trapp in view of Li teaches all of the limitations as in claim 1, above.
Trapp discloses the method, wherein none of the verification results received in the first and second sets of verification results comprise a user identifier identifying the respective user ([0056] - The ASR component 140 may include a scoring component that determines respective scores indicating whether the user input (represented by the user recognition feature vector) was spoken by one or more particular users (represented by the reference feature vector (s)). The ASR component 140 may also include a confidence component that determines an overall accuracy of user recognition processing (such as those of the scoring component) and/or an individual confidence value with respect to each user potentially identified by the scoring component).
Regarding claim 6, Trapp in view of Li teaches all of the limitations as in claim 1, above.
Trapp discloses the method, wherein none of the verification results received in the first and second sets of verification results comprise audio data associated with the respective interaction between the respective user and the respective user device ([0045] - The ASR component 140 may compare the characteristics of the audio data with the characteristics of the reference voice profile to determine whether the characteristics correspond to each other, such as to a threshold degree of confidence).
Regarding claim 7, Trapp in view of Li teaches all of the limitations as in claim 1, above.
Trapp discloses the method, wherein:
the primary verification model is trained on a first set of training data ([0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.));
and the alternative verification model is trained on a second set of training data different than the first set of training data ([0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.)).
Regarding claim 8, Trapp in view of Li teaches all of the limitations as in claim 1, above.
Trapp discloses the method, wherein the primary verification model comprises a first neural network and the alternative verification model comprises a second neural network having a different neural network architecture than the first neural network ([0070] - Models may be trained and operated according to various machine learning techniques. Such techniques may include, for example, neural networks (such as deep neural networks and/or recurrent neural networks)).
Regarding claim 13, Trapp discloses a system ([0021] - Systems and methods for account association with devices are disclosed) comprising:
data processing hardware ([0014] - components of a speech-processing system for processing audio data provided by one or more devices);
and memory hardware in communication with the data processing hardware, the 5memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising ([0037] - memory 124 may include one or more components such as, for example, a voice interface device application 132, which may reside on the memory 124 and/or be accessible to the mobile device 104. The application 132 may be configured to cause the processor (s) 120 to receive information associated with interactions with the voice interface):
receiving a first set of verification results, each verification result in the first set of verification results indicating whether a primary 5verification model executing on a respective user device verified an identity of a respective user as one of one or more registered users of the respective user device during a respective interaction between the respective user and the respective user device ([0061] - the ASR component 140 may not output user recognition data until enough user recognition feature vector data is accumulated and processed to verify a user above a threshold confidence value);
receiving a second set of verification results, each verification result in the second set of verification results indicating whether an 10alternative verification model executing on a respective user device verified an identity of a respective user as one of one or more registered users of the respective user device during an interaction between the respective user and the respective user device ([0054] - Alternatively , the ASR component 140 may access all (or some other subset of) the audio data and/or feature vectors available to the ASR component 140. [0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.));
identifying each verification result in the first and second sets of verification results that includes a performance metric indicating that 15the respective one of the primary verification model or the alternative verification model was one of able or unable to verify the identity of the respective user as the one of the one or more registered users during the respective interaction between the respective user and the respective user device ([0056] - The ASR component 140 may include a scoring component that determines respective scores indicating whether the user input (represented by the user recognition feature vector) was spoken by one or more particular users (represented by the reference feature vector (s)). The ASR component 140 may also include a confidence component that determines an overall accuracy of user recognition processing (such as those of the scoring component) and/or an individual confidence value with respect to each user potentially identified by the scoring component);
determining a first performance score of the 20primary verification model based on a number of the verification results identified in the first set of verification results that include the performance metric ([0058] - The confidence component may operate using a number of different machine learning models/techniques such as GMM, neural networks, etc. For example, the confidence component may be a classifier configured to map a score output by the scoring component to a confidence value);
determining a second performance score of the alternative verification model based on a number of the verification results identified in the second set of verification results that include the performance metric ([0058] - The confidence component may operate using a number of different machine learning models/techniques such as GMM, neural networks, etc. For example, the confidence component may be a classifier configured to map a score output by the scoring component to a confidence value);
determining whether a verification capability of the alternative verification model is better than a verification capability of the primary verification model based on the first performance score and the second performance score ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller);
However, Trapp does not disclose when the verification capability of the alternative verification model is better than 30the verification capability of the primary verification model, replacing, by the data 35Attorney Docket No: 231441-472485processing hardware, the primary verification model executing on at least one respective user device with the alternative verification model and discontinuing execution of the primary verification model on the at least one respective user device.
Li does teach when the verification capability of the alternative verification model is better than 30the verification capability of the primary verification model, replacing, by the data 35Attorney Docket No: 231441-472485processing hardware, the primary verification model executing on at least one respective user device with the alternative verification model and discontinuing execution of the primary verification model on the at least one respective user device ([0051] - Among the multiple candidate student models obtained through different training paths, a candidate student model is selected as the target student model . The target student model can meet the requirements of the terminal device for the complexity of the model and also the requirements for the quality of the neural network model…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp to incorporate the teachings of Li in order to implement when the verification capability of the alternative verification model is better than 30the verification capability of the primary verification model, replacing, by the data 35Attorney Docket No: 231441-472485processing hardware, the primary verification model executing on at least one respective user device with the alternative verification model and discontinuing execution of the primary verification model on the at least one respective user device. Doing so allows for a neural network model which is more simplified and of higher quality to be obtained (Li [0052]).
Regarding claim 14, Trapp in view of Li teaches all of the limitations as in claim 13, above.
Trapp discloses the system, wherein the operations further comprise:
receiving a third set of verification results, each verification result in the third set of verification results indicating whether a control verification model executing on a respective user device verified an identity of a respective user as one of one or more registered users of the respective user device during a respective interaction between the respective user and the respective user device ([0054] - Alternatively, the ASR component 140 may access all (or some other subset of) the audio data and/or feature vectors available to the ASR component 140. [0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.));
identifying each verification result in the third set of verification results that include the performance metric indicating that the control verification model was the one of able or unable to verify the identity of the respective user during the respective interaction between the respective user and the respective user device ([0056] - The ASR component 140 may include a scoring component that determines respective scores indicating whether the user input (represented by the user recognition feature vector) was spoken by one or more particular users (represented by the reference feature vector (s)). The ASR component 140 may also include a confidence component that determines an overall accuracy of user recognition processing (such as those of the scoring component) and/or an individual confidence value with respect to each user potentially identified by the scoring component);
determining a third performance score of the control verification model based on a number of the verification results identified in the third set of verification results that include the performance metric ([0058] - The confidence component may operate using a number of different machine learning models/techniques such as GMM, neural networks, etc. For example, the confidence component may be a classifier configured to map a score output by the scoring component to a confidence value);
and determining whether the verification capability of the alternative verification model is better than the verification capability of the control 20verification model based on the second performance score and the third performance score ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller),
wherein replacing the primary verification model executing on each respective user device with the alternative verification model comprises replacing the primary verification model executing on each respective user device with the alternative 25verification model when the verification capability of the alternative verification model is better than the verification capabilities of both the primary verification model and the control verification model ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller).
Regarding claim 15, Trapp in view of Li teaches all of the limitations as in claim 13, above.
Trapp discloses the system, wherein the operations further comprise:
initially assigning the primary verification model to execute on a first plurality of user devices and the alternative verification model to execute on a second plurality of user devices ([0056] - The output from the scoring component may include a different confidence value for each received feature vector. For example, the output may include a first confidence value for a first feature vector (representing a first anonymous or explicit voice profile), a second confidence value for a second feature vector (representing a second anonymous or explicit voice profile), etc.),
wherein replacing the primary verification model executing on at least one 5respective user device comprises reassigning the alternative verification model to execute on at least one respective user device in the first plurality of user devices in place of the primary verification model ([0060] - The confidence component may determine differences between individual confidence values when determining the user recognition data. For example, if a difference between a first confidence value and a second confidence value is large, and the first confidence value is above a threshold confidence value, then the ASR component 140 is able to recognize a first user profile (associated with the reference feature vector associated with the first confidence value) as the user that spoke the user input with a much higher confidence than if the difference between the confidence values were smaller).
Regarding claim 16, Trapp in view of Li teaches all of the limitations as in claim 15, above.
Trapp discloses the system, wherein the first plurality of user devise is greater than the second plurality of user devices ([0021] - a first user profile that may be associated with one or more electronic devices… A second user profile may also be associated with one or more other electronic devices).
Regarding claim 17, Trapp in view of Li teaches all of the limitations as in claim 13, above.
Trap discloses the system, wherein none of the verification results received in the first and second sets of verification results comprise a user identifier identifying the respective user ([0056] - The ASR component 140 may include a scoring component that determines respective scores indicating whether the user input (represented by the user recognition feature vector) was spoken by one or more particular users (represented by the reference feature vector (s)). The ASR component 140 may also include a confidence component that determines an overall accuracy of user recognition processing (such as those of the scoring component) and/or an individual confidence value with respect to each user potentially identified by the scoring component).
Regarding claim 18, Trapp in view of Li teaches all of the limitations as in claim 13, above.
Trapp discloses the system, wherein none of the verification results received in the first and second sets of verification results comprise audio data associated with the respective interaction between the respective user and the respective user device ([0045] - The ASR component 140 may compare the characteristics of the audio data with the characteristics of the reference voice profile to determine whether the characteristics correspond to each other, such as to a threshold degree of confidence).
Regarding claim 19, Trapp in view of Li teaches all of the limitations as in claim 13, above.
Trapp discloses the system, wherein:
the primary verification model is trained on a first set of training data ([0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.));
and the alternative verification model is trained on a second set of training data different than the first set of training data ([0057] - The scoring component and the confidence component may implement one or more trained machine learning models (such neural networks, classifiers, etc.)).
Regarding claim 20, Trapp in view of Li teaches all of the limitations as in claim 13, above.
Trapp discloses the system, wherein the primary verification model comprises a first neural network and the alternative verification model comprises a second neural network having a different neural network architecture than the first neural network ([0070] - Models may be trained and operated according to various machine learning techniques. Such techniques may include, for example, neural networks (such as deep neural networks and/or recurrent neural networks)).
Claims 9-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp (U.S. Publication No. 20210090578) in view of Li (U.S. Publication No. 20210124881), and further in view of Huang (U.S. Publication No. 20190027152).
Regarding claim 9, Trapp in view of Li teaches all of the limitations as in claim 1, above.
However, Trapp in view of Li does not disclose the method, wherein the performance metric comprises a false reject 30metric indicating that the respective one of the primary verification model or the37Attorney Docket No: 231441-472485 alternative verification model incorrectly rejected identifying the respective user as the one of the one or more registered users of the respective user device.
Huang does teach the method, wherein the performance metric comprises a false reject 30metric indicating that the respective one of the primary verification model or the37Attorney Docket No: 231441-472485 alternative verification model incorrectly rejected identifying the respective user as the one of the one or more registered users of the respective user device ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp in view of Li to incorporate the teachings of Huang in order to implement the method, wherein the performance metric comprises a false reject 30metric indicating that the respective one of the primary verification model or the37Attorney Docket No: 231441-472485 alternative verification model incorrectly rejected identifying the respective user as the one of the one or more registered users of the respective user device. Doing so allows dialogue flow to be adjusted when there is uncertainty in the verification of the speaker (Huang [0012]).
Regarding claim 10, Trapp in view of Li in view of Haung teaches all of the limitations as in claim 9, above.
Trapp teaches the method, wherein the false reject metric comprises one of:
a punt metric indicating that the respective one of the primary verification model or the alternative verification model authorized the respective user for guest privileges during the respective interaction with the respective user device ([0022] - account data association with voice interface devices may include the first user profile, which may be described herein as the “guest profile”, setting up guest functionality, such as by utilizing a voice interface device application residing on and/or accessible by a mobile device associated with the guest user);
a double punt metric indicting that the respective one of the primary verification model or the alternative verification model authorized the respective user for guest 10privileges during the respective interaction with the respective user device immediately subsequent to authorizing the same respective user for guest privileges during a previous respective interaction with the respective user device ([0023] - The second user profile, which may be described herein as the "host user profile", may also set up the ability to associated account data with his or her devices utilizing an application residing on and/or otherwise accessible to a mobile device associated with the second user. For example, the second user may provide input to the mobile device indicating a request to enable guests on voice interface devices associated with the second user account);
and a punt and re-ask metric indicating that the respective one of the primary verification model or the alternative verification model authorized the respective user for 15guest privileges during the respective interaction with the respective user device when the respective interaction corresponds to the respective user requesting authorized privileges immediately after the respective one of the primary verification model or the alternative verification model authorized the same respective user for guest privileges during a previous respective interaction with the respective user device ([0049] - Based on such user verification information, the system 106 may label the previously spoken user input to indicate it originated from the particular user. For example, the system 106 may associate audio data, representing the previous spoken user input, with a user identifier corresponding to the user).
Regarding claim 11, Trapp in view of Li teaches all of the limitations as in claim 1, above.
However, Trapp in view of Li does not disclose the method, wherein the performance metric comprises a false accept metric indicating that the respective one of the primary verification model or the alternative verification model incorrectly accepted the respective user as the one of the one or more registered users of the respective user device.
Huang does teach the method, wherein the performance metric comprises a false accept metric indicating that the respective one of the primary verification model or the alternative verification model incorrectly accepted the respective user as the one of the one or more registered users of the respective user device ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp in view of Li to incorporate the teachings of Huang in order to implement the method, wherein the performance metric comprises a false accept metric indicating that the respective one of the primary verification model or the alternative verification model incorrectly accepted the respective user as the one of the one or more registered users of the respective user device. Doing so allows dialogue flow to be adjusted when there is uncertainty in the verification of the speaker (Huang [0012]).
Regarding claim 12, Trapp in view of Li in view of Haung teaches all of the limitations as in claim 11, above.
However, Trapp in view of Li does not disclose the method, wherein the false accept metric comprises a proxy imposter acceptance metric indicating that the respective one of the primary verification model or the alternative verification model determined a respective verification score associated with at least two registered users of the respective user device that satisfied a 30verification threshold.  
Huang does teach the method, wherein the false accept metric comprises a proxy imposter acceptance metric indicating that the respective one of the primary verification model or the alternative verification model determined a respective verification score associated with at least two registered users of the respective user device that satisfied a 30verification threshold ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp in view of Li to incorporate the teachings of Huang in order to implement the method, wherein the false accept metric comprises a proxy imposter acceptance metric indicating that the respective one of the primary verification model or the alternative verification model determined a respective verification score associated with at least two registered users of the respective user device that satisfied a 30verification threshold. Doing so allows dialogue flow to be adjusted when there is uncertainty in the verification of the speaker (Huang [0012]).
Regarding claim 21, Trapp in view of Li teaches all of the limitations as in claim 13, above.
However, Trapp in view of Li does not disclose the system, wherein the performance metric comprises a false reject 30metric indicating that the respective one of the primary verification model or the37Attorney Docket No: 231441-472485 alternative verification model incorrectly rejected identifying the respective user as the one of the one or more registered users of the respective user device.
Huang does teach the system, wherein the performance metric comprises a false reject 30metric indicating that the respective one of the primary verification model or the37Attorney Docket No: 231441-472485 alternative verification model incorrectly rejected identifying the respective user as the one of the one or more registered users of the respective user device ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp in view of Li to incorporate the teachings of Huang in order to implement the system, wherein the performance metric comprises a false reject 30metric indicating that the respective one of the primary verification model or the37Attorney Docket No: 231441-472485 alternative verification model incorrectly rejected identifying the respective user as the one of the one or more registered users of the respective user device. Doing so allows dialogue flow to be adjusted when there is uncertainty in the verification of the speaker (Huang [0012]).
Regarding claim 22, Trapp in view of Li in view of Haung teaches all of the limitations as in claim 21, above.
Trapp teaches the system, wherein the false reject metric comprises one of:
a punt metric indicating that the respective one of the primary verification model or the alternative verification model authorized the respective user for guest privileges during the respective interaction with the respective user device ([0022] - account data association with voice interface devices may include the first user profile, which may be described herein as the “guest profile”, setting up guest functionality, such as by utilizing a voice interface device application residing on and/or accessible by a mobile device associated with the guest user);
a double punt metric indicting that the respective one of the primary verification model or the alternative verification model authorized the respective user for guest 10privileges during the respective interaction with the respective user device immediately subsequent to authorizing the same respective user for guest privileges during a previous respective interaction with the respective user device ([0023] - The second user profile, which may be described herein as the "host user profile", may also set up the ability to associated account data with his or her devices utilizing an application residing on and/or otherwise accessible to a mobile device associated with the second user. For example, the second user may provide input to the mobile device indicating a request to enable guests on voice interface devices associated with the second user account);
and a punt and re-ask metric indicating that the respective one of the primary verification model or the alternative verification model authorized the respective user for 15guest privileges during the respective interaction with the respective user device when the respective interaction corresponds to the respective user requesting authorized privileges immediately after the respective one of the primary verification model or the alternative verification model authorized the same respective user for guest privileges during a previous respective interaction with the respective user device ([0049] - Based on such user verification information, the system 106 may label the previously spoken user input to indicate it originated from the particular user. For example, the system 106 may associate audio data, representing the previous spoken user input, with a user identifier corresponding to the user).
Regarding claim 23, Trapp in view of Li teaches all of the limitations as in claim 13, above.
However, Trapp in view of Li does not disclose the system, wherein the performance metric comprises a false accept metric indicating that the respective one of the primary verification model or the alternative verification model incorrectly accepted the respective user as the one of the one or more registered users of the respective user device.
Huang does teach the system, wherein the performance metric comprises a false accept metric indicating that the respective one of the primary verification model or the alternative verification model incorrectly accepted the respective user as the one of the one or more registered users of the respective user device ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp in view of Li to incorporate the teachings of Huang in order to implement the system, wherein the performance metric comprises a false accept metric indicating that the respective one of the primary verification model or the alternative verification model incorrectly accepted the respective user as the one of the one or more registered users of the respective user device. Doing so allows dialogue flow to be adjusted when there is uncertainty in the verification of the speaker (Huang [0012]).
Regarding claim 24, Trapp in view of Li in view of Haung teaches all of the limitations as in claim 11, above.
However, Trapp in view of Li does not disclose the system, wherein the false accept metric comprises a proxy imposter acceptance metric indicating that the respective one of the primary verification model or the alternative verification model determined a respective verification score associated with at least two registered users of the respective user device that satisfied a 30verification threshold.  
Huang does teach the system, wherein the false accept metric comprises a proxy imposter acceptance metric indicating that the respective one of the primary verification model or the alternative verification model determined a respective verification score associated with at least two registered users of the respective user device that satisfied a 30verification threshold ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trapp in view of Li to incorporate the teachings of Huang in order to implement the system, wherein the false accept metric comprises a proxy imposter acceptance metric indicating that the respective one of the primary verification model or the alternative verification model determined a respective verification score associated with at least two registered users of the respective user device that satisfied a 30verification threshold. Doing so allows dialogue flow to be adjusted when there is uncertainty in the verification of the speaker (Huang [0012]).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Publication No. 20190027152) in view of Frenkel (U.S. Publication No. 20210319085).
Regarding claim 25, Huang discloses a method comprising: 
receiving, at data processing hardware, a set of verification results, each verification result in the set of verification results indicating whether a verification model executing on a respective user device verified an identity of a respective user as one of one or more registered users of the respective user device during a respective interaction between the respective user and the respective user device ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa);
identifying, by the data processing hardware, each verification result in the set of verification results that includes a false reject metric indicating that the verification model incorrectly rejected identifying the respective user as the one of the one or more registered users of the respective user device ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa);
identifying, by the data processing hardware, each verification result in the set of verifications results that includes a false accept metric, the false accept metric indicating that the verification model determined a respective verification score associated with at least two registered users of the respective user device that satisfied a verification threshold ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa);
However, Huang does not disclose generating, by the data processing hardware, a performance score for the verification model based on a number of the verification results identified in the set of verification results that include the false reject metric and a number of the verification results identified in the set of verification results that include the false accept metric.
Frenkel does teach generating, by the data processing hardware, a performance score for the verification model based on a number of the verification results identified in the set of verification results that include the false reject metric and a number of the verification results identified in the set of verification results that include the false accept metric ([0064] - A report may include insights provided via a dis play or dashboard, showing, e.g. a false accept rate, a false reject rate, and a recommended threshold or other settings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to incorporate the teachings of Frenkel in order to implement generating, by the data processing hardware, a performance score for the verification model based on a number of the verification results identified in the set of verification results that include the false reject metric and a number of the verification results identified in the set of verification results that include the false accept metric. Doing so allows for improved accuracy and resiliency of voice biometrics engines (Frenkel [0010]).
Regarding claim 26, Huang in view of Frenkel teaches all of the limitations as in claim 25, above.
Huang discloses the method, wherein generating the performance score for the verification model comprises generating a weighted combination of a first set of verification results corresponding to the false reject metric and a second set of verification results corresponding to the false accept metric ([0033] - the threshold may be set for some target false accept rate (FAR) and false reject rate (FRR) of the application. As used herein, a FAR refers to a rate at which users are falsely detected as a known user. A FRR refers to a rate at which users are falsely detected as unknown users. In some examples, the thresholds may be different for the various applications. For example, some applications may tolerate higher FAR in exchange for FRR and vice versa).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hodge (U.S. Patent No. 9843668) teaches telecommunication call management and monitoring system with voiceprint verification. Kinney (U.S. Publication No. 20180144615) teaches detection of authorized user presence and handling of unauthenticated monitoring system commands. Ni (U.S. Patent No. 10438584) teaches multi-user virtual assistant for verbal device control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658